

115 HRES 499 IH: Honoring the Covina Pony League Baseball Team of Covina, California, for winning the 2017 Pony League World Series Championship.
U.S. House of Representatives
2017-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 499IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2017Mrs. Napolitano submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring the Covina Pony League Baseball Team of Covina, California, for winning the 2017 Pony
			 League World Series Championship.
	
 Whereas, on Sunday, August 6, 2017, in Mountain View, California, the Covina Pony League Baseball Team won the Pony West Zone Tournament, defeating a talented team from Maui, Hawaii, 9 to 3;
 Whereas, on Wednesday, August 16, 2017, in Washington, Pennsylvania, the Covina Pony League Baseball Team competed against the Asia-Pacific Zone Champion team from Seoul, Korea, in the Pony League World Series Championship game;
 Whereas the Covina team was down to its last out with Seoul ahead, 1 to 0, when Hector Bautista pushed the game into extra innings with a run scoring base hit into left field;
 Whereas after pitching seven innings with nine strike outs, James Jimenez hit a two-run home run in the 8th inning to give Covina the lead, 3 to 1;
 Whereas Jake Vargas and Anthony Rasmussen held Seoul scoreless in the bottom of the 8th inning; Whereas Covina won the 2017 Pony League World Series Championship;
 Whereas this was Covina’s third Pony League World Series title, having also won in 1975 and 1999; Whereas the Covina Pony League Baseball Team is comprised of Anthony Rasmussen, Anthony Sanchez, Chase Kito, Chris Munoz, Hector Bautista, Jake Vargas, James Jimenez, Joel Jara, Josh Logan, Luke Willison, Mike Gonzalez, Parker Miramontez, Richard Jakob, and Robert Hernandez;
 Whereas the Covina Pony League Baseball Team is managed by Richard Graciano, coached by Juan Vargas, Matt Vargas, and Kevin Kito, and the team mom is Beatrice Bautista; and
 Whereas the Covina Pony League Baseball Team has made their parents and their community proud by displaying sportsmanship, teamwork, and excellence both on and off the field: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and honors the Covina Pony League Baseball Team for their victory in the 2017 Pony League World Series championship;
 (2)commends the hard work, dedication, determination, and sportsmanship of the players, parents, families, coaches, and managers of the Covina Pony League Baseball Team; and
 (3)recognizes the people of Covina and the San Gabriel Valley for their support for the Covina Pony League Baseball Team.
			